Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5, 7-9, 12-16 are allowed.
The following is an examiner’s statement of reasons for allowance: Stearns (2014/0305046) does not show a solar mounting assembly comprising a support block that is separate from the flashing, the block cast in a single piece, the block having a bracket having at least one grooved surface, a longitudinal slot configured to secure the solar mounting accessories to the support block, a curved outer side surface on an up-slope portion of the support block, the curved outer side surface forming an obtuse angle with the top surface, at least a portion of the internal cavity conforms to the curved outer side surface, the internal cavity is configured to accommodate the protrusion of the flashing when the block is placed on the flashing over the protrusion such that the block compresses onto the flashing and seals the tapered protrusion in combination with other claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is (571)272-6864571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        


Phi Dieu Tran A

1/16/2021